UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Amendment No. 1 to FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. WLMG HOLDING, INC. (Exact name of registrant as specified in Charter DELAWARE 333-158088 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 3008 County Clare Road Greensboro, NC 27407 (Address of Principal Executive Offices) (336) 253-6667 (Issuer Telephone number) (Former Name or Former Address if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, everyInteractive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer”and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated FileroAccelerated FileroNon-Accelerated FileroSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes xNo¨ State the number of shares outstanding of each of the issuer’s classes of common equity, as of as of October 23, 2009:6,665,000 shares of Common Stock. WLMG HOLDING, INC. FORM 10-Q September 30, 2009 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition 10 Item 3 Quantitative and Qualitative Disclosures About Market Risk 13 Item 4T. Control and Procedures 13 PART IIOTHER INFORMATION Item 1 Legal Proceedings 14 Item 1A Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 14 Item 4. Submission of Matters to a Vote of Security Holders 14 Item 5. Other Information 14 Item 6. Exhibits and Reports on Form 8-K 14 SIGNATURE 15 Item 1. Financial Information WLMG HOLDINGS, INC. (A DEVELOPMENT STAGE COMPANY) CONTENTS PAGE 1 CONDENSED BALANCE SHEETS AS OF SEPTEMBER 30, 2009 (UNAUDITED) AND DECEMBER 31, 2008. PAGE 2 CONDENSED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTH PERIODS ENDED SEPTEMBER 30, 2, AND FOR THE PERIOD FROM FEBRUARY 28, 2007 (INCEPTION) TO SEPTEMBER 30, 2009 (UNAUDITED). PAGE 3 CONDENSED STATEMENT OF CHANGES IN STOCKHOLDERS’EQUITY FOR THE PERIOD FROM FEBRUARY 28, 2007 (INCEPTION) TO SEPTEMBER 30, 2009 (UNAUDITED). PAGE 4 CONDENSED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2, 2007 (INCEPTION) TO SEPTEMBER 30, 2009 (UNAUDITED). PAGES 5 - 9 NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED). WLMG Holding, Inc. (A Development Stage Company) Condensed Balance Sheets ASSETS September 30, 2009 December 31, 2008 (Unaudited) Current Assets Cash $ $ Prepaid Expenses - License - Total Current Assets Other Assets Prepaid Expenses - License - Total Other Assets - Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts Payable $ $ Total Liabilities Commitments and Contingencies Stockholders' Equity Preferred stock,$0.001 par value; 5,000,000 shares authorized,none, issued and outstanding - - Common stock,$0.001 par value; 100,000,000 shares authorized, 6,665,000 and 6,675,000 shares issued and outstanding, respectively Additional paid-in capital Accumulated Deficit During the Development Stage ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ 1 WLMG Holding, Inc. (A Development Stage Company) CondensedStatements of Operations (Unaudited) For the Three Months Ended For the Nine Months Ended For the Period From September 30, 2009 September 30, 2008 September 30, 2009 September 30, 2008 February 28, 2007 (Inception) to September 30, 2009 Operating Expenses Professional fees $ General and administrative Total Operating Expenses Loss from Operations Before Provision for Income Taxes ) Provision for IncomeTaxes - Net Loss $ ) $ ) $ ) $ ) $ ) Net Loss Per Share- Basic and Diluted $ ) $ ) $ ) $ ) Weighted average number of shares outstanding during the period - Basic and Diluted 2 WLMG Holding, Inc. (A Development Stage Company) Condensed Statement of Changes in Stockholders' Equity For the Period From February 28, 2007 (Inception) to September 30, 2009 (Unaudited) Preferred stock Common stock Deficit $.001 Par Value $.001 Par Value Additional accumulated during Total Paid-in development Stockholders' Shares Amount Shares Amount Capital stage Equity Balance February 28, 2007 (Inception) - $
